It is always an honour and
a great pleasure to address the General Assembly. My first
task, a happy one, is to congratulate you, Sir, most warmly
on your election as President of the forty-eighth session of
the General Assembly. We know that in your hands this
will be a session of accomplishments.
Let me also thank your able predecessor, His
Excellency Mr. Stoyan Ganev of Bulgaria, for his
outstanding service during the forty-seventh session.
I would next express our concern and sadness over the
recent disastrous earthquake in India and extend to the
Government and, especially, to the families affected our
profound sympathies.
Two years ago, when I last stood here, there was a
sense of high expectation, for we were witnessing the drama
of political changes to a new world. Many new nation
States emerged from that process. We welcome the newest -
and some of the smallest - Members of our global family
who joined us this year: the Principality of Andorra, Eritrea,
the Czech Republic, the Principality of Monaco, The Former
Yugoslav Republic of Macedonia and the Slovak Republic.
As a small State itself, Samoa is particularly pleased to add
its welcome, assured of the contribution these new Members
will make to our common effort.
Let me also pay a tribute to the Secretary-General and
express to His Excellency Mr. Boutros Boutros-Ghali our
deepest admiration and appreciation for the spirit of reform
and quality of leadership he brings to the work of the
Organization.
With one voice we in this Hall have hailed the ending
of East-West tensions. We are right to do so. It has
brought about deep and positive changes. Now, as never
before, the international community has real opportunities for
cooperation and peace. In Washington, barely a month ago
today, leaders of two great peoples, men of magnificent
courage and foresight, seized such an opportunity for the
Israelis and Palestinians. In our global village there is an
imperative to secure a comprehensive, just and durable
solution to the overall Arab-Israeli conflict. In turn, that
peace effort needs to be able to draw sustenance - moral,
political and financial - from the whole family of nations.
Most warmly we applaud the courage and vision of this bold
step. From our distance, and no matter how inadequate, I
pledge to the people of Israel and to the Palestinians
Samoa’s entire support.
But the new opportunities for cooperation in this post-
cold-war era are being severely challenged by conflicts that
rage in many lands and by the human misery they cause.
Tragedy and carnage are seemingly endless in Bosnia, in
Somalia, and in territories of the former Soviet Union. In
other areas, too - far too many - we witness daily the most
shocking violations of the human person and wanton
disregard for the rule of law. This year alone, there have
been close to 25 substantial conflicts in the world.
And war is not the only scourge. For we have not
freed our world of hunger, poverty or illness. Millions of
people have fled from internal strife and persecution, famine
and natural disasters. Millions more are migrating for
economic reasons.
In my part of the world, island communities now live
under the constant threat of ecological disasters. A rise in
sea levels and destructive tropical cyclones are particular
dangers. The evidence we have is that these are the global
and adverse effects of induced climate change. They prey
on the natural vulnerabilities of many lands and their
peoples, and severely undermine the national livelihood and
economic development efforts of many Governments.
My purpose is not simply to catalogue misery and the
negative, but rather to point to the vastness of our task.
There is no scope for retreat - we must advance with
resolve. The world cries out for responses and solutions.
And the fact is, the world is now looking more and more to
the United Nations. We do not, for a moment, delude
12 General Assembly - Forty-eighth session
ourselves about the complexities of these conflicts or the
depth of longstanding animosities - least of all, in the
territory of the former Yugoslavia. But I am compelled to
say that the horrors being perpetuated in Bosnia offend
common decency and almost every principle for which this
Organization stands.
That is why we feel that the international community
has not been swift or decisive enough in taking action to end
the calculated brutality in Bosnia and avert the devastation
of so much that is sacred in that land. We pray for the
speediest possible settlement, one that is comprehensive and
has realistic prospects for the lasting peace and economic
prosperity of all concerned. There should be no reward for
aggression.
The grim outlook for many troubled areas of the world
should not, however, cast a shadow over the hope typified
by the Palestinian-Israeli peace accord. Cambodia is a high
point in peacemaking, and we rejoice in this special
accomplishment for the people of that ancient country and
for the United Nations, as we do in the announcement in this
Assembly by Nelson Mandela of the imminent demise of
apartheid. South Africa’s move towards a multiracial and
democratic society is the attainment of a dream we have all
shared for so long. We pray for the peaceful success of the
announced general elections in April 1994.
We are indeed at a turning-point - a point at which
we should now turn to the healing process. We must put
behind us the divisiveness and acrimony which have
characterized the debates and the decisions of past years.
Almost every speaker in this debate has focused on
peace-keeping and the unprecedented demands being made
of the United Nations. Our support of United Nations
peace-keeping operations is total, as is our acceptance of
preventive diplomacy as fundamental to "An Agenda for
Peace". We have no military resources or experience, and
we have been able to assist only by way of our assessed
contributions. But it is clear to us that failure to provide
adequate financial and other resources undermines both the
peace effort and the authority of the United Nations.
It seems to be generally acknowledged that, in the
space of some two years, the cost of United Nations peace-
keeping has quadrupled to a level currently four times larger
than the United Nations regular budget. In our humble
opinion, peace-keeping at such a level cannot possibly be
sustained without adequate and improved financing and
financial management. Above all, peace-keeping objectives
and mandates need to be clearly identified and managed.
There is everything to be gained by the application of the
principles of accountability, consistency and transparency.
Peace-keeping at current levels has compounded the
tragedy of war through the loss of United Nations staff and
personnel. In the strongest terms, we condemn the attacks
and deliberate targeting of United Nations peace-keeping
forces wherever they occur. We support early and effective
international measures and necessary arrangements within
the United Nations system for the full protection of United
Nations personnel and forces, as well as action against those
who commit acts of violence against our messengers of
peace.
In all this, the Security Council is the vital link. We
now have a proposal before the Assembly to take a closer
look at the arrangements and strengthening of the Security
Council. We also acknowledge the useful report the
Secretary-General has sent us on the various views
expressed. Our own concern is for the efficacy and
effectiveness of the Council. So long as these are assured,
Samoa would support the required reforms to the Security
Council. But, no doubt, we should all take sufficient time
to ponder these matters.
In the wider aspect, we believe that no amount of force
and no measure of peace-keeping can sustain peace and
security without attention to the root causes. The general
experience is that human misery, brought about by poverty
and the denial of human and democratic rights, is the real
and fundamental problem. We therefore uphold the belief
expressed by many leaders from this rostrum that socio-
economic development and democratic reforms areessential
to the prevention of political and social crises. We think this
should remain a major preoccupation of the United Nations.
We believe deeply in the underlying importance of
human rights in all United Nations activities. In this respect,
we welcome the Declaration and Programme of Action
produced by the World Conference on Human Rights in
Vienna and the acknowledgement in unquestionable terms of
the universality of human rights. The results of the Vienna
Conference constitute a significant advance in the promotion
and protection of human rights, not least in the recognition
that development has a true claim to be considered a human
right.
We agree with and support the proposal to establish a
United Nations high commissioner for human rights. Such
an office could serve as a strong focal point for coordination
of the currently fragmented branches of the United Nations
human rights system and could help to ensure that human
Forty-eighth session - 12 October l993 13
rights are integrated into the work of all United Nations
programmes.
The very basis of human rights is the right of peoples
to determine their own future and governance. This is
fundamental, and it is something very close to our hearts,
given our experience and the political evolvement of our
own State. The South Pacific Forum has continued to call
on the metropolitan countries to take into account the wishes
of the people in the Territories and to respect their right to
self-determination.
We welcome the ongoing dialogue between France and
all parties in New Caledonia regarding the future of the
Territory. The peaceful evolution towards self-determination
in New Caledonia is in accordance with the principles of the
United Nations Charter. Its attainment was made possible by
the constructive intervention of the United Nations
decolonization Committee and by the willingness of the
Government of France, the parties in New Caledonia and the
South Pacific Forum to show restraint to give full
consideration to each other’s concerns and sensitivities.
What we see in New Caledonia today stands as a testament
to the cooperative spirit characteristic of the Pacific region
and as a true example of peaceful and preventive diplomacy
at work.
At the same time, we acknowledge and respect the
views and interests of those Territories that wish to continue
with the status quo.
Peace, stability, security and the preservation of our
environment are crucial to the South Pacific region. Our
commitment to these objectives is unwavering, and Samoa,
together with its regional partners, will continue to call for
a permanent end to nuclear testing, to the dumping of
chemical and toxic wastes and to the transportation of these
materials in our waters. The South Pacific Forum countries
have continued to urge the remaining nuclear-power States
to heed our concerns and to accede to the Protocols of the
South Pacific Nuclear Free Zone Treaty. That Treaty is the
paramount symbol of the region’s strong feeling about and
commitment to a nuclear-free environment. We are
encouraged by recent indications from some of these States
that they will reconsider their current positions on the Treaty
and on other nuclear-related issues that are of concern to the
region.
Samoa is particularly pleased about the extension of the
nuclear-testing moratorium. However, we are deeply
distressed to have learned last week of a breach of that
moratorium. I have cause to believe that substantial
numbers in the Assembly share our concern and our earnest
prayer that no further tests will be carried out and that other
nuclear Powers will not resume their nuclear-testing
programmes. It is our dearest hope that such testing will
one day cease - permanently. We also urge all Member States -
the nuclear Powers in particular - to work towards the early
conclusion of a comprehensive test ban treaty.
We welcome the unique opportunity offered by the end
of the cold war to focus and develop comprehensive-nuclear-
disarmament initiatives. We stand ready to do what we can
in support of these. We should say, however, that the
prospect of the proliferation of nuclear weapons and - worse -
of their acquisition by unfriendly parties is of major concern
to us, as, of course, to the world community as a whole. It
underscores the urgent need for the control, reduction and
eventual elimination of these deadly weapons. The
Non-Proliferation Treaty, which is a vital part of the
disarmament process must be extended indefinitely when it
comes up for review in 1995.
We look to the nuclear-weapon States to take the lead
in the nuclear-disarmament process and, at the same time, to
illustrate with concrete action their full commitment to our
collective goals and objectives. The South Pacific region
cannot continue to be a testing ground for nuclear devices;
or to be a dumping ground for chemical wastes; or to be
exposed to contamination by toxic wastes and other
environmentally threatening substances.
Environmental security is crucial to Samoa and other
countries of the South Pacific. The United Nations
Conference on Environment and Development, held in Rio
in 1992, provided us with an opportunity to put our global
house in order - an occasion of promise, of rising hopes.
The setting of Agenda 21 and the establishment of the
Commission on Sustainable Development are only first steps.
Implementation is the difficult task - the true test.
Like other places, our small island States and low-lying
atolls face a host of constraints. Isolated and ecologically
fragile, small island States like my own are amongst the
most vulnerable to external economic, trade and climatic
factors. Without international cooperation, and without an
integrated approach, the outlook is not promising.
The Global Conference on the Sustainable Development
of Small Island Developing States - to be held in Barbados
in April 1994 - will provide a first opportunity to implement
Agenda 21 and to reaffirm commitments made in Rio. We
firmly believe that international attention, focused at next
year’s global conference, will provide valuable guidance
14 General Assembly - Forty-eighth session
towards a sustainable-development effort worldwide. It
seems to us that if there is failure to secure sustainable
development for small island States, there will be no real
chance of success elsewhere.
The work of the Preparatory Committee remains
incomplete. But the stakes are too high for
inconclusiveness, so a resumed preparatory session before
the Barbados Conference is essential.
I should say that our call for international cooperation
is fully matched by our resolve to do what is necessary and
possible at the domestic level. As a country, we
acknowledge and accept primary responsibility for our
environment and development. To this end, we have
completed a national environment-management plan, have
put in place the necessary legislative framework and have
taken steps to adhere to the appropriate international
Conventions.
In all of this, we have had the fullest cooperation of the
South Pacific Regional Environmental Programme - an
organization established by the Pacific region and partner
countries to coordinate not only national and regional
activities but also the region’s participation in world-wide
initiatives on the environment. This underlines our basic
belief that the total efforts of all nations, acting responsibly
and in concert, will be crucial if we are adequately to protect
our environment and our planet.
I should note the general satisfaction of my delegation
with the world-wide debate, which is now under way, about
the future of development - and, thus, about our common
future. The United Nations Conference on Environment and
Development was a special landmark. A few months ago,
contrary to predictions, the Vienna World Conference on
Human Rights registered important accomplishments. Next
year, we shall see the particularly crucial Conference on
Population and Development; thereafter, the Conference on
women, and then the social-development Summit.
Yesterday, we heard Papua New Guinea’s initiative on
opportunity and participation. We consider this a pertinent
proposal, and that it is an important element in the overall
effort to involve citizens and to enhance, in particular, the
economies of developing countries.
These global conferences and initiatives will map out
new priorities and courses of action requiring from States
and ordinary citizens the highest degree of commitment and
cooperation. Meantime, we will need to concentrate on
strengthening and revitalizing our Organization if we are to
respond efficiently and effectively to present and future
priorities. To this purpose, Samoa supports all remedial
reforms to the United Nations system to ensure optimum use
of scarce resources.
Next year has been declared, by the Assembly, the
International Year of the Family. In two years’ time, the
United Nations will mark its fiftieth anniversary. This gives
us all reason to move ahead with our work, resolved to
improve the condition of our world and the well-being of
our global family.
